Citation Nr: 1411692	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  07-02 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1972 to March 1978.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of her claim, the Veteran testified at a hearing in January 2008 at the Board's offices in Washington, DC (Central Office hearing).  She also more recently testified at another hearing, this time however in June 2013 at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  Transcripts of both hearings are in the claims file, so of record, although the transcript of the more recent hearing is in the electronic ("Virtual VA") portion of the file rather than in the physical portion of the file.

Regarding her two hearings before the Board, by law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2002).  Thus, when an appellant has had a hearing before two separate Veterans Law Judges during an appeal, and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Here, though, through her attorney, the Veteran declined having a third hearing.


The Board issued a decision in July 2008 denying the claim, which the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  Following the filing of a Joint Motion for Remand (JMR), the Court issued an Order granting the JMR and returned the file back to the Board for proceedings consistent with the JMR.  After a second decision by the Board in May 2011 that again denied the claim, the Veteran again appealed to the Court and, in an April 2012 Memorandum Decision, the Court set aside the Board's second decision and again remanded the claim to the Board for further proceedings consistent with its Memorandum Decision.

The Veteran since, as mentioned, has had the second hearing before the Board in June 2013.  And in August 2013 her attorney submitted the report of a mental status evaluation by a private clinical psychologist in support of the claim and waived the right to have the RO initially consider this additional evidence, preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304 (2013).

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

To comply with the Court's April 2012 Memorandum Decision, the Board is remanding the claim to the RO.


REMAND

In the April 2012 Memorandum Decision, the Court determined the June 2010 VA medical examination report contained insufficient detail and failed to provide a reasoned medical explanation for its conclusions.

Although the private clinical psychologist's opinion since has been received, it also contains insufficient information upon which to decide this claim.  Therefore, further comment is needed.


Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Associate with the claims file all ongoing VA treatment records for the service-connected major depression since July 2010.

2.  Upon receipt of all additional records, schedule another VA compensation examination concerning this claim for SMC based on the need for regular A&A (also to address whether the Veteran is housebound (HB), which is another possible basis of entitlement).  

a) The VA examiner is specifically requested to render an opinion as to whether the Veteran's service-connected major depression results in physical or mental impairment rendering her so helpless as to require the regular A&A of another person or renders her permanently bedridden or housebound by reason of her disability.

* To this end, the examiner is requested to discuss the following criteria in offering an opinion as to whether the Veteran is in need of regular A&A of another person:  (1) the inability of the Veteran to dress or undress herself or to keep herself ordinarily clean and presentable; (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances that by reason of the particular disability or disabilities cannot be done without aid; (3) the inability of the Veteran to feed herself through loss of coordination of her upper extremities or through extreme weakness; (4) the inability of the Veteran to attend to the wants of nature; (5) the presence of incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to her daily environment; (6) permanently bedridden status - a Veteran is bedridden when he or she has to stay in bed; i.e., staying in bed is required, choosing to take to bed does not qualify, nor does a temporary directive from a doctor to take bed rest for all or part of the day.  Comment is additionally needed concerning (7) whether the Veteran is housebound, meaning confined to her immediate premises or dwelling.

b) The examiner is advised that the Veteran was found to have some physical limitations during the June 2010 VA examination, the etiology of which could not be clearly discerned however.  Therefore, this examiner is asked to opine as to the likelihood (unlikely, as likely as not, or likely) that any physical limitations that cannot be clearly associated with a medical problem are caused or aggravated by the Veteran's major depression.

The examiner must fully discuss the rationale for his/her responses to these criteria and the opinions offered, if necessary citing to specific evidence in the file supporting conclusions.  If an opinion cannot be expressed concerning a requirement without resorting to mere speculation, discuss why such is the case.  In other words, the examiner merely saying he/she cannot comment will not suffice.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Ensure the examiner responds to all of the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2 (2013).

4.  Then readjudicate this claim for SMC based on the need for regular A&A (or on account of being HB) in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and her attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


